DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 1-4D, Claims 1-16 in the reply filed on 02/21/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nerubenko et al. [US 202\00076288 A1].
Claim 1, Nerubenko et al. discloses an apparatus [220] for a faraday generator structure, the apparatus comprising: the faraday generator structure disposed between an upper platform [bottom of 224] and a lower platform [top of 224], wherein the faraday generator structure includes a magnet [228], a coil structure [230], and a guide shaft [234]; the magnet [228] coupled to the guide shaft [234] configured to pass through an inner aperture area of the coil structure [230] during a compression and rebound of a dampener positioned between the upper platform and the lower platform, wherein a voltage is produced as the magnet passes through the inner aperture area of the coil structure; the dampener configured to compress under an additional load [from 222] applied to an existing load on a top surface of the upper platform; and the faraday generator structure configured to provide the voltage to an electrically coupled power storage unit [284; figure 3; paragraph 0124].
Claim 2, Nerubenko et al. discloses the apparatus of claim 1, further comprising: the coil structure [230] disposed in a cavity of the dampener [224], wherein the coil structure is coupled to one or more inner walls of the cavity of the dampener [figure 3].
	Claim 4, Nerubenko et al. discloses the apparatus of claim 1, wherein the upper platform is configured to move in a vertical direction [paragraph 0092] relative to the lower platform as dictated by the compression and the rebound of the dampener.
Claim 11, Nerubenko et al. discloses the apparatus of claim 1, wherein the power storage [284] unit is associated with an electronic device [286], wherein the electronic device is electrically coupled to the faraday generator structure [figure 3; paragraph 0124].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nerubenko et al. [US 202\00076288 A1].
Claim 10, Nerubenko et al. discloses apparatus of claim 1, with the exception of  the power storage unit is disposed between the upper platform and the lower platform.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to relocate the power source to be disposed between the upper platform and the lower platform in order to save space, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	
Allowable Subject Matter
Claims 3, 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837